

113 S1568 IS: Pay Our Military Technical Corrections Act of 2013
U.S. Senate
2013-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1568IN THE SENATE OF THE UNITED STATESOctober 7, 2013Mr. Boozman (for himself, Mr. Inhofe, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo make technical corrections to the Pay Our Military Act to include midshipmen at the United States Merchant Marine Academy who are appointed as midshipmen in the Navy Reserve. 1.Short titleThis Act may be cited as the Pay Our Military Technical Corrections Act of 2013.2.Continuing appropriations for midshipmen at the United States Merchant Marine Academy(a)In generalSection 2 of the Pay Our Military Act (Public Law 113–39) is amended—(1)in subsection (a)—(A)in paragraph (1), by inserting (including those specified in section 51311(b) of title 46, United States Code) after reserve components thereof; and(B)in paragraph (2)—(i)by striking (and the Department and inserting (the Department;(ii)by inserting and the Department of Transportation in the case of the United States Merchant Marine Academy after Coast Guard; and(iii)by inserting or those in training for such service before the semicolon; and(2)in subsection (b)—(A)in paragraph (1), by striking and at the end;(B)in paragraph (2), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(3)the Secretary of Transportation with respect to matters concerning the United States Merchant Marine Academy..(b)Effective dateThe amendments made by subsection (a) shall take effect as if enacted as part of the Pay Our Military Act (Public Law 113–39).